Citation Nr: 1424661	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-19 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial compensable rating for service-connected obstructive sleep apnea.

2.  Entitlement to an initial rating in excess of 10 percent for tendonitis in the left anterior hip with left sided snapping syndrome.

3. Entitlement to an initial compensable rating for residual fracture third finger of the right hand.

4.  Entitlement to an initial compensable rating for residual fracture second finger of the right hand.

5.  Entitlement to an initial compensable rating for tension headaches.

6.  Entitlement to service connection for a left hand disability.

7.  Entitlement to service connection for a bilateral ankle disability.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for residuals, tonsillectomy/adenoid removal.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 2010. 

This appeal arises before the Board of Veterans' Appeals (Board) from May 2011 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2014, the RO issued several statements of the cases addressing multiple issues.  A May 2014 certification of appeal indicates that an appealed had been filed as to several of the issues that were addressed in the March 2014 statements of the case.  These issues were addressed in a May 2014 statement from the Veteran's representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

In May 2014, the Veteran submitted a claim for service connection for chronic cystic acne.  This matter has not been adjudicated by the RO and is referred to the AOJ for further action as appropriate.  


REMAND

In a correspondence received by VA in May 2014, the Veteran's representative indicated that the Veteran wanted a personal hearing before a member of the Board by live videoconference.  

To date, the Veteran has not been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2013).

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  

In accordance with the Veteran's May 2014 communication, and since the RO schedules videoconference hearings before Members of the Board, a remand of these matters to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board videoconference hearing at the RO in accordance with applicable procedures.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



